DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 41, and 47-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 40, 41, and 47-49 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35, 36, 38, and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Roland et al (US 2013/0053746) in view of Vitaris (US 2009/0326487).
Regarding Claim 35, Roland discloses a method for manufacturing a drape (medical device 8, Fig. 3; ¶ [0003; 0037-0041]) for use in negative pressure therapy (the drape is fully capable of being used in a negative pressure therapy system), the method comprising:
providing a film layer (semi-permeable membrane 11, Fig. 3; ¶ [0029-0031]; semi-permeable membranes made of polyurethane or other polymers for medical dressings are known to be film layers);
forming a mesh (support layer 2, Fig. 2; ¶ [0014, 0037-0041] indicates the support layer is an open, knitted textile support and can be considered a mesh because of the space, even if small, between the stitches);
coating the mesh (2, Fig. 2) with a sealing adhesive (silicone gel 3, Figs. 2 and 3; ¶ [0040-0041]);
forming one or more bonding apertures (low stitch density areas 6’, Fig. 2; ¶ [0067]) in the mesh (2, Fig. 2); and
coupling the mesh (2, Fig. 2) to the film layer (11, Fig. 3).
Roland is silent regarding coupling a layer of bonding adhesive to the film layer, and coupling the mesh to the layer of bonding adhesive.
Vitaris teaches a wound dressing, thus being in the same field of endeavor, with a drape (combination of backing layer 142, adhesive 170, and reinforcing layer 162, Fig. 4) with a film layer (backing layer 148, Fig. 4; ¶ [0023]) coupled to a layer of bonding 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing of Roland to include coupling a layer of bonding adhesive to the film layer and coupling the mesh to the layer of bonding adhesive, as taught by Vitaris Fig. 4, to ensure the film layer does not delaminate from the mesh layer (as motivated by Vitaris ¶ [0021]). This is further motivated by Roland, who recognizes that silicone is a soft adhesive which allows easy and painless removal of a dressing from skin (¶ [0007]). One of ordinary skill in the art would be motivated to use a stronger adhesive to attach the film layer to the mesh layer to ensure the layers do not come apart during use or removal of the dressing.
Regarding Claim 36, Roland further discloses the bonding apertures (6’, Fig. 4) are formed in the mesh (2, Fig. 4) before coating the mesh (2, Fig. 4; ¶ [0039-0040, 0067], the mesh is knitted including the areas of lower density of stitches prior to coating the mesh).
Regarding Claim 38, Roland further discloses forming the mesh (2, Fig. 2) comprises knitting a plurality of fibers to form the mesh (2, Fig. 2; ¶ [0039]).
Regarding Claim 47, Roland/Vitaris is silent whether forming the mesh comprises forming the mesh to have a plurality of mesh apertures each having an effective diameter between about 0.5 mm and about 4 mm.

Regarding Claim 48, Roland further discloses coating the mesh (2, Fig. 2) comprises applying a coating weight of the sealing adhesive (3, Fig. 2) between 50 grams per square meter and 300 grams per square meter.
However, Roland/Vitaris does not explicitly disclose whether coating the mesh comprises applying a coating weight of the sealing adhesive between about 100 grams per square meter and about 500 grams per square meter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating weight of the sealing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 49, Roland/Vitaris is silent whether forming the bonding apertures in the mesh comprises forming each bonding aperture with an effective diameter between about 5 mm and about 15 mm.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Roland/Vitaris to have the effective diameter of the bonding apertures be between about 5 mm and about 15 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Roland/Vitaris would not operate differently with an effective diameter of the bonding apertures between about 5 mm and about 15 and since Roland/Vitaris does not place a limit on the size of the mesh apertures or the device itself, the device would function .
Claims 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Roland et al (US 2013/0053746) in view of Vitaris (US 2009/0326487) further in view of Abuzaina et al (US 2010/0111919).
Regarding Claims 37 and 39, Roland/Vitaris is silent whether forming the mesh comprises weaving a plurality of fibers to form the mesh or extruding a plurality of fibers to form the mesh. 
Abuzaina teaches a biocompatible implant which can be combined with a wound dressing (¶ [0040]), where the implant can be formed of a mesh (¶ [0046]). The mesh can be formed by weaving, knitting, or extruding a plurality of fibers (¶ [0046]).
Therefore, it would have been obvious to simply substitute knitting the mesh of Roland/Vitaris for either weaving or extruding the mesh, as taught by Abuzaina (¶ [0046]). This is a simple substitution of one known technique for another known technique, where each technique is known in the art to be able to manufacture a mesh as claimed (as motivated by ¶ [0046]).
Regarding Claim 40, Roland/Vitaris is silent whether extruding the fibers to form the mesh further comprises extruding the fibers so that the fibers intersect with a prominence less than about 1 mm.
Abuzaina teaches a biocompatible implant which can be combined with a wound dressing (¶ [0040]), where the implant can be formed of a mesh (¶ [0046]). The mesh can be formed by weaving, knitting, or extruding a plurality of fibers (¶ [0046]). The fiber 
Therefore, it would have been obvious to modify the mesh of Roland/Vitaris to have a prominence at the intersection of fibers be less than about 1 mm, as taught by Abuzaina (¶ [0046-0047]). One of ordinary skill in the art would recognize that limiting the prominence of the fiber intersections keeps the mesh thin which is beneficial for wound dressing and other biomedical applications.
Regarding Claim 41, Roland/Vitaris is silent whether the mesh comprises a plurality of fibers and a diameter of each fiber is less than about 1 mm.
Abuzaina teaches a mesh implant made of a plurality of fibers with a diameter less than about 1 mm (¶ [0046-0047]). A fiber diameter of less than about 1 mm keeps the mesh thin which is beneficial for wound dressing and other biomedical applications.
Therefore, it would have been obvious to modify the diameter of the plurality of fibers of Roland/Vitaris to be less than about 1 mm, as taught by Abuzaina (¶ [0046-0047]). One of ordinary skill in the art would recognize that this fiber diameter keeps the mesh thin which is beneficial for wound dressing and other biomedical applications.
Claims 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Roland et al (US 2013/0053746) in view of Vitaris (US 2009/0326487) further in view of Dale et al (US 6627215).
Claim 42, Roland/Vitaris is silent whether each fiber of the plurality of fibers is a monofilament.
Dale teaches a device for wound treatment comprising a mesh, where each fiber of the plurality of fibers is a monofilament (Col. 10 lines 38-42). Monofilament fibers are known in the art, as shown by Dale. A simple substitution is being made of one known element (monofilament fibers, as seen in Dale) for another known element (generic fibers, as seen in Roland/Vitaris) to obtain a predictable result (treating a wound). Therefore, it would have been obvious to one of ordinary skill in the art to modify the mesh layer of Roland/Vitaris to consist of a plurality of fibers that are monofilaments as Dale shows that monofilaments are well known in the art. 
Regarding Claim 43, Roland/Vitaris is silent whether each fiber of the plurality of fibers is a plurality of twisted monofilaments.
Dale teaches each fiber of the plurality of fibers is a plurality of twisted monofilaments (Col. 10 lines 38-42). It is known to one of ordinary skill in the art that a multifilament fiber consists of a plurality of twisted monofilaments. A simple substitution is being made of one known element (multifilament fibers, as seen in Dale) for another known element (generic fibers, as seen in Roland/Vitaris) to obtain a predictable result (treating a wound), therefore it would have been obvious to modify the mesh layer of Roland/Vitaris to consist of a plurality of fibers that are made of a plurality of twisted monofilaments.
Regarding Claim 44, Roland/Vitaris is silent whether each fiber of the plurality of fibers is a plurality of staple fibers.
.
Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Roland et al (US 2013/0053746) in view of Vitaris (US 2009/0326487) further in view of Scholz et al (US 6159877).
Regarding Claims 45 and 46, Roland further discloses forming the mesh comprises forming the mesh from a plurality of fibers having intersections (¶ [0018, 0039]).
Roland/Vitaris is silent whether forming the mesh comprises compressing or calendaring the mesh to reduce a prominence at each intersection of the fibers.
Scholz teaches a method of making mesh fabrics for medical uses, thus being in the same field of endeavor, where the mesh is compressed or calendared to reduce the thickness of the fabric (Col. 10 lines 14-23). By compressing the fabric as a whole, the prominences at the intersections will also be reduced in thickness. This results in thinner meshes that reduce the bulk of casts or other medical devices that they are used within (Col. 10 lines 14-23).
Therefore, it would have been obvious to modify the method of making the mesh of Roland/Vitaris to include calendaring or compressing the mesh to reduce a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JESSICA R ARBLE/           Examiner, Art Unit 3781